FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                December 24, 2008
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT
                            __________________________

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                        No. 08-6171
 v.                                            (D.Ct. No. 5:06-CR-00115-R-1)
                                                        (W.D. Okla.)
 JESUS TINAJERO-PORRAS,

          Defendant-Appellant.
                       ______________________________

                                ORDER AND JUDGMENT *


Before BARRETT, ANDERSON, and BRORBY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



      Appellant Jesus Tinajero-Porras, a pro se litigant and federal inmate,

appeals the district court’s dismissal of his petition for a writ of mandamus, filed

      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
pursuant to 28 U.S.C. § 1651, seeking an order compelling his appellate counsel

to provide him with copies of the trial transcript in his criminal case. The district

court dismissed his petition for lack of subject matter jurisdiction and Mr.

Tinajero-Porras now appeals. We affirm the district court’s dismissal of his

petition for a writ of mandamus.



                             I. Procedural Background

      On September 14, 2006, a jury convicted Mr. Tinajero-Porras of drug

charges arising out of a conspiracy to possess with intent to distribute five

kilograms or more of cocaine and 1,000 kilograms or more of marijuana, and the

district court sentenced him to thirty years imprisonment. See United States v.

Tinajero-Porras, 275 F.App’x 794, 795 (10th Cir. Apr. 29, 2008) (unpublished),

cert. denied, 129 S. Ct. 277 (2008). The district court also entered a preliminary

order of property forfeiture. Mr. Tinajero-Porras appealed his sentence but did

not appeal the preliminary order of property forfeiture. Id. at 795. We affirmed

his sentence, id. at 796, after which the Supreme Court denied his petition for a

writ of certiorari. See Tinajero-Porras v. United States, 129 S. Ct. 277 (2008).

Ultimately, the district court issued a final order relating to the disposition of the

forfeited property. Mr. Tinajero-Porras filed a pro se notice of his intent to

appeal the final forfeiture order, and this court opened case number 08-6129,

noting the apparent lack of jurisdiction, issuing an order requesting Mr. Tinajero-

                                          -2-
Porras show cause why the appeal should not be dismissed, and allowing the

government to also brief the issue. Following briefing, we determined Mr.

Tinajero-Porras’s attempted appeal on the forfeiture issue was untimely and

dismissed case number 08-6129 for lack of appellate jurisdiction. We also denied

his alternative request that this court recall the mandate issued in the direct appeal

of his sentence in order to address the forfeiture issue.



      On July 21, 2008, Mr. Tinajero-Porras filed in the district court the instant

petition for a writ of mandamus, under 28 U.S.C. § 1651, seeking to compel his

appellate counsel to provide him with copies of his trial transcript and “the file in

the above captioned criminal case.” The district court issued an order,

acknowledging Mr. Tinajero-Porras had: (1) presented evidence of his efforts to

obtain these materials from counsel; (2) indicated the materials are needed by him

to pursue a possible collateral attack on his conviction and sentence; and (3)

argued no alternative means of relief were available to him. The district court

then determined the petition must be dismissed for lack of subject matter

jurisdiction, relying on our decision in Commercial Security Bank v. Walker Bank

& Trust Co., 456 F.2d 1352 (10 th Cir. 1972).



                                    II. Discussion

      Mr. Tinajero-Porras now appeals the district court’s denial of his petition

                                          -3-
for a writ of mandamus under 28 U.S.C. § 1651 and, for the first time on appeal,

also seeks a writ under 28 U.S.C. § 1361, claiming the district court erred in

failing to treat his request to compel counsel to provide copies of his case file and

trial transcript as an extraordinary situation under either statute. Alternatively, he

argues that if the district court had no authority to issue a writ against a private

attorney, it should have liberally construed his petition “into a pleading to

compel.” 1



      We review de novo the district court’s dismissal for lack of subject matter

jurisdiction pursuant to Federal Rule of Civil Procedure 12 and review findings of

jurisdictional facts for clear error. See Butler v. Kempthorne, 532 F.3d 1108,

1110 (10 th Cir. 2008), petition for cert. filed (U.S. Nov. 26, 2008) (No. 08-711).

We have held the All Writs Act, provided in 28 U.S.C. § 1651, does not create or

      1
          In support of his request, Mr. Tinajero-Porras attached copies of: (1) his
letters to appellate counsel requesting his trial transcripts and file; (2) counsel’s
letters informing Mr. Tinajero-Porras the entire record on appeal, including trial
transcripts, are in electronic format and asking Mr. Tinajero-Porras whether he
wanted a CD or floppy disk of the requested documents, contingent on his ability
to access and use them at the prison, or, alternatively, permission to seek funds
from the Tenth Circuit CJA administrators to cover the cost of printing the
materials and sending them in paper format to him; (3) Mr. Tinajero-Porras’s
letters initially requesting paper copies of his file, then later requesting a CD or
floppy disk of his file and directing it be sent to his brother; and (4) counsel’s
letter informing Mr. Tinajero-Porras a CD containing a copy of the trial
transcripts was mailed to his brother and advising he may have to download free
internet software known as “E–Transcript Viewer” to use it. While Mr. Tinajero-
Porras acknowledges his brother received the CD, he complains the “printing was
inaccessible.”

                                           -4-
provide independent subject matter jurisdiction for courts where such jurisdiction

is lacking, but, instead, provides a means to correct an action within the court’s

jurisdiction. See Commercial Sec. Bank, 456 F.2d at 1355. “In Commercial

Sec[urity] Bank, we rejected a district court’s purported reliance on the All Writs

Act as a means for asserting jurisdiction over a party that had not been served

with process and was not in any manner before the court.” Hillman v. Webley,

115 F.3d 1461, 1469 (10 th Cir. 1997) (internal quotation marks and citation

omitted). “In so doing, we held the Act does not allow a court to acquire

jurisdiction over an individual or property not otherwise subject to its jurisdiction

and does not operate to confer jurisdiction.” Id. (quotation marks and citation

omitted). As to the other statute on which Mr. Tinajero-Porras relies, § 1361

grants a district court “original jurisdiction of any action in the nature of

mandamus to compel an officer or employee of the United States or any agency

thereof to perform a duty owed to the plaintiff.” 28 U.S.C. § 1361.



      While we generally construe pro se pleadings liberally, see Haines v.

Kerner, 404 U.S. 519, 520 (1972), it is clear in this case the district court simply

did not have subject matter jurisdiction over appellate counsel, from whom Mr.

Tinajero-Porras sought copies of his trial transcripts. No proceeding was before

the district court which would have conferred such jurisdiction under 28 U.S.C.

§ 1651, nor was counsel before the court in any other manner.

                                          -5-
       As to Mr. Tinajero-Porras’s request to compel production of the transcripts

and file under 28 U.S.C. § 1361, we generally do not consider claims raised for

the first time on appeal, except, for instance, when the issue is a question of law,

the proper resolution of which is beyond reasonable doubt, and the failure to

address the issue would result in a miscarriage of justice. See Shoels v. Klebold,

375 F.3d 1054, 1062 (10th Cir. 2004) None of those criteria are presented here.

Even if we considered Mr. Tinajero-Porras’s § 1361 argument, his appellate

counsel was not an officer or employee of the United States for the purpose of

applying 28 U.S.C. § 1361, so the district court would have similarly lacked

authority to issue a writ of mandamus against Mr. Tinajero-Porras’s private

attorney in a dispute between them. See United States v. Wesson, 33 F.3d 788,

798 (7 th Cir. 1994).



       For these same reasons, the district court did not have jurisdiction to

construe Mr. Tinajero-Porras’s petition “into a pleading to compel.” Thus, having

reviewed the record and briefs on appeal, we conclude the district court did not

err in dismissing Mr. Tinajero-Porras’s § 1651 petition for lack of subject matter

jurisdiction. Under the circumstances presented, Mr. Tinajero-Porras’s argument

is frivolous and we will not expend further judicial resources considering it.




                                          -6-
                                   III. Conclusion

      We AFFIRM the district court’s dismissal of Mr. Tinajero-Porras’s

petition for a writ of mandamus.



                                       Entered by the Court:

                                       WADE BRORBY
                                       United States Circuit Judge




                                         -7-